Case 8:19-bk-10822-CB   Doc 10 Filed 03/08/19 Entered 03/08/19 12:20:12   Desc
                         Main Document     Page 1 of 3


                   MASTER MAILING LIST OF CREDITORS
                      IN RE: THE TRIAL GROUP, LLP



                        Aderant
                        200 Corporate Pointe, #400
                        Culver City, CA 90230


                        Advanced Discovery
                        17752 Sky Park Circle, #100
                        Irvine, CA 92614


                        Baker Keener & Nahra
                        633 West Fifth Street
                        Suite 5400
                        Los Angeles, CA 90071


                        Central Communications
                        11830 Pierce Street, #100
                        Riverside, CA 92505


                        Competition Economics
                        2000 Powell Street
                        Suite 510
                        Emeryville, CA 94608


                        David W. Stewart, PhD
                        13031 Villosa Place, #121
                        Los Angeles, CA 90094


                        Developing Opportunities & Solutions
                        611 S Main Street, #400
                        Grapevine, TX 76051


                        Eisenhower Carlson PLLC
                        1201 Pacific Ave, #1200
                        Tacoma, WA 98402
Case 8:19-bk-10822-CB   Doc 10 Filed 03/08/19 Entered 03/08/19 12:20:12   Desc
                         Main Document     Page 2 of 3



                        Executive Presentations
                        915 Wilshire Blvd, #1700
                        Los Angeles, CA 90017


                        Green Street/Spound
                        c/o Frank Sims Stolper
                        19800 MacArthur Blvd, #855
                        Irvine, CA 92612


                        Int'l. Church of Foursquare
                        c/o Brad S. Sures, Esq.
                        10803 Gloria Avenue
                        Granada Hills, CA 91344


                        International Personnel Protection, Inc.
                        P.O. Box 92493
                        Austin, TX 78709


                        John C. Crotts Consulting
                        688 Serotina Court
                        Mount Pleasant, SC 29464


                        Nationwide Legal LLC
                        1609 James M Wood Blvd
                        Los Angeles, CA 90015


                        Personal Court Reporters Inc.
                        14520 Sylvan Street
                        Van Nuys, CA 91411


                        Ricoh
                        P.O. Box 31001-0850
                        Pasadena, CA 91110
Case 8:19-bk-10822-CB   Doc 10 Filed 03/08/19 Entered 03/08/19 12:20:12   Desc
                         Main Document     Page 3 of 3


                        The Irvine Company
                        P.O. Box 844897
                        Los Angeles, CA 90084


                        The X-Law Group
                        1910 Sunset Boulevard
                        Suite 450
                        Los Angeles, CA 90026


                        Wilentz Goldman & Spitzer
                        90 Woodbridge Center Drive
                        Suite 900 Box 10
                        Woodbridge, NJ 07095


                        Internal Revenue Service
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346


                        United States Trustee
                        411 West Fourth Street, Suite 7160
                        Santa Ana, CA 92701


                        Employment Development Department
                        Bankruptcy Group MIC 92E
                        P.O. Box 826880
                        Sacramento, CA 94280-0001


                        Franchise Tax Board Bankruptcy Section
                        MS: A-340
                        P.O. Box 2952
                        Sacramento, CA 95812-2952
